(A) Applicant’s election of Group II and SEQ ID NOs: 9, 15 and 168 filed in the papers of March 18, 2021 is acknowledged.  However, Applicant’s claim amendments filed in the papers of March 18, 2021 has necessitated additional election of nucleic acid sequence directed to promoter sequences.

It is noted that newly added claims 29-40, 46 and 47 recite multiple promoter sequences. Applicants are reminded that just like nucleotide sequences encoding different proteins, and the amino acid sequences they encode, promoter sequences are also structurally distinct chemical compounds and are unrelated to one another. These sequences are thus deemed to normally constitute independent and distinct inventions within the meaning of 35 U.S.C. 121. Absent evidence to the contrary, each such nucleotide and amino acid sequence is presumed to represent an independent and distinct invention, subject to a restriction requirement pursuant to 35 U.S.C. 121 and 37 CFR 1.141 et seq. 

Applicant is reminded that Databases and resources allocation at the PTO have changed and the examination of additional sequences on the merits in the instant application would present a burden on PTO resources. 
In the instant case, Applicant is required one promoter sequence from the following:
For promoter operably linked to first transcribable DNA sequence from claims 29, 31-38 and 46: One promoter with corresponding promoter sequence as set forth in SEQ ID NOs: 65-83 and 172. The elected promoter must correspond with the elected promoter sequence as set forth in 65-83 and 172. 

For promoter operably linked to second transcribable DNA sequence from claims 30, 39, 40 and 47: One promoter with corresponding promoter sequence as set forth in SEQ ID NOs: 75-83 and 172. The elected promoter must correspond with the elected promoter sequence as set forth in 75-83 and 172. 

The elected promoter sequence must be provided in the sequence listing for conducting proper search. 

If the sequences appearing in the specification do not have sequence ID numbers assigned to them, then an amendment to the sequence listing will be required as well.  There must not be any new matter submitted, therefore it is important to be careful to include only the sequences that are already disclosed in the current specification. Also see 37 CFR 1.821(a)(1) and (a)(2). 

(B)  It is also noted that Applicant’s election of Group II is directed to first recombinant expression cassette comprising a transcribable DNA sequence 

 Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).

/VINOD KUMAR/Primary Examiner, Art Unit 1663